United States Court of Appeals
                    FOR THE EIGHTH CIRCUIT
                           ___________

                         No. 96-3846
                         ___________

Larry A. Eaton,              *
                             *
         Appellant,          *
                             *
    v.                       *
                             *
Lynne Delano, formerly the Secretary                          *
of Corrections, State of South Dakota;                        *
Joseph Class, as the Warden of South                          *
     Appeal from the United States
Dakota State Penitentiary, Sioux Falls;                       *
     District Court for the
Jim Smith, formerly the Warden of                             *
     District of South Dakota.
South Dakota State Correctional                               *
Facility, Springfield; Daryl Slykhuis,                        *
               [UNPUBLISHED]
as the Deputy Superintendent of                               *
Programs; Patty Veatch, employee of                           *
South Dakota State Penitentiary; Doug                         *
Wynia, employee of Springfield                                *
Correctional Facility,       *
                             *
         Appellees.          *
                       ___________

                                 Submitted:        February 13,
1998

                                            Filed:      March 27,
1998
                         ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
    Circuit Judges.
                      ___________
PER CURIAM.

    Larry A. Eaton appeals from the district court&s1
adverse grant of summary judgment in his 42 U.S.C. § 1983
action   against   five   South  Dakota   Department   of
Corrections employees and a mental health therapist
working at the Department of Corrections. Eaton alleged
defendants violated his Eighth Amendment and due process
rights. Upon review of parties& submissions and briefs,
we conclude the allegations in Eaton&s complaint are
insufficient to state a claim for relief. See Handeen v.
LeMaire, 112 F.3d 1339, 1346-47 (8th Cir. 1997) (holding
that summary judgment may be affirmed where plaintiff&s
factual allegations, though unchallenged, fail to state
claim for relief). Accordingly we affirm. See 8th Cir.
R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.
                                        -2-